WALKER, J.
I dissent, from the opinion of my brethren, because I deem it a departure from the effect, and natural and legitimate understanding, if not, from the letter of the previous decisions of this court. — Maull v. Hays, 12 Ala. 499; McCoy v. Odom, 20 Ala. 502; Pharis v. Leachman, 20 Ala. 682; Upson v. Raiford, 29 Ala. 288; Kirksey v. Montgomery, 26 Ala. 172; Knight v. Bell, 22 Ala. 198; Rowan v. Hutchison, 27 Ala. 828.
It is a necessary and admitted sequence from the opinion. of the majority of the court, that the restoration of the property to the lender’s possession, before the creditor *582acquires a lien, will not defeat the creditor’s right to subject the property to his debt. Thus the effect of the opinion is to overrule a principle established by our decisions. The doctrine, that the restoration of the property to the lender’s possession, before a lien attaches, defeats the creditor, is expressly asserted and maintained in the opinion of the court by Mr. Justice Goldthwaite, in Pharis v. Leachman, 20 Ala. 682.
The decision of .my brethren will, in my opinion, interfere with what I think is regarded by just inference from the decisions of this court as a rule of property. I dissent on that account, and not because I think the propositions laid down by them are wrong, except as controlled by the previous adjudications in this State.
None of our decisions discriminate, in the application of the loan statute, between creditors antecedent to the expiration of the three years, and those subsequent thereto. They admit only of the construction, that no such distinction existed in the opinion of this court. Several of those decisions are improper and unsound statements of the law, if such a distinction does exist.